            Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CERTAIN UNDERWRITERS AT LLOYD’S, LONDON,
INDIAN HARBOR INSURANCE
COMPANY, QBE SPECIALTY INSURANCE
COMPANY, STEADFAST INSURANCE COMPANY,
GENERAL SECURITY INDEMNITY COMPANY OF
ARIZONA, UNITED SPECIALTY INSURANCE
COMPANY, LEXINGTON INSURANCE COMPANY,
PRINCETON EXCESS AND SURPLUS LINES
INSURANCE COMPANY, HDI GLOBAL SPECIALTY SE,
and OLD REPUBLIC UNION INSURANCE COMPANY,


                                    Petitioners                  Civil Action No.

                                           v.

COMMERCE EQUITIES, INC.

                                    Respondent.



                      PETITION FOR ORDER DESIGNATING AND
                       APPOINTING AN ARBITRATION UMPIRE

       Petitioners, Certain Underwriters at Lloyd’s, London (“Underwriters”), Indian Harbor

Insurance Company (“Indian Harbor”), QBE Specialty Insurance Company (“QBE”), Steadfast

Insurance Company (“Steadfast”), General Security Indemnity Company of Arizona (“GSIC”),

United Specialty Insurance Company (“USI”), Lexington Insurance Company (“Lexington”),

Princeton Excess and Surplus Lines Insurance Company (“Princeton Excess”), and HDI Global

Specialty SE, formerly known as International Insurance Company of Hannover SE (“HDI”),

and Old Republic Union Insurance Company (“Old Republic”) (collectively hereinafter,

“Petitioners”), by their attorneys, Mound Cotton Wollan & Greengrass LLP, allege as follows for

their petition against Respondent Commerce Equities, Inc. (“Commerce Equities”).

                                                1
               Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 2 of 9




                                 NATURE OF PROCEEDING

                Pursuant to § 5 of the Federal Arbitration Act (the “FAA”), 9 U.S.C. §§ 1 et seq.,

   and § 206 of the Convention on the Recognition and Enforcement of Foreign Arbitral

   Awards (the “Convention”), codified at 9 U.S.C. §§ 201 et seq., Petitioners seek this Court’s

   assistance in the designation and appointment of an umpire in an arbitration proceeding.

   Respondent Commerce Equities refuses to proceed in accordance with the terms of the

   arbitration provision in the selection of a third arbitrator, i.e., the umpire. Petitioners,

   therefore, respectfully request that the Court issue an order designating and appointing an

   arbitration umpire or, in the alternative, directing the parties to mutually agree within thirty

   (30) days on one of three qualified umpire candidates selected by the Court , so that the

   arbitration can proceed without further delay.

                                            PARTIES

       1.       Underwriters, is a collection of insurance syndicates organized under the laws of

the United Kingdom.

       2.       Indian Harbor is a Delaware corporation with its principal place of business in

Stamford, CT.

       3.       QBE is a North Dakota corporation with its principal place of business is in Sun

Prairie, WI.

       4.       Steadfast is a Delaware corporation with its principal place of business in

Schaumberg, IL.

       5.       GSIC is an Arizona corporation with its principal place of business in New York,

NY.




                                                2
              Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 3 of 9




       6.        Lexington is a Delaware corporation with its principal place of business in

Boston, MA.

       7.        USI is a Delaware corporation with its principal place of business in Bedford, TX.

       8.        Princeton Excess is a Delaware corporation with its principal place of business in

Princeton, NJ.

       9.        HDI is a German corporation with its principal place of business in Hannover,

Germany.

       10.       Old Republic is an Illinois corporation with its principal place of business in

Chicago, IL

       11.       Upon information and belief, Commerce Equities is a domestic for-profit

corporation with a principal place of business in Harris County, Texas.

                                 JURISDICTION AND VENUE

       12.       This Petition is submitted under Chapter 1 (9 U.S.C. §§ 1-16) and Chapter 2 (9

U.S.C. §§ 201-208) of the FAA. Chapter 2 provides for the enforcement of the Convention.

       13.       Section 5 of the FAA provides in relevant part:

       If in the agreement provision be made for a method of naming or appointing an . .
       . umpire, such method shall be followed; but if no method be provided therein, or
       if a method be provided and any party thereto shall fail to avail himself of such
       method, or if for any other reason there shall be a lapse in the naming of an . . .
       umpire, or in filling a vacancy, then upon the application of either party to the
       controversy the court shall designate and appoint an . . . umpire. . . .

       14.       Section 206 of the Convention provides:

       A court having jurisdiction under this chapter may direct that arbitration be held
       in accordance with the agreement at any place therein provided for, whether that
       place is within or without the United States. Such court may also appoint
       arbitrators in accordance with the provisions of the agreement.

Further, § 208 of the Convention provides:



                                                  3
               Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 4 of 9




        Chapter 1 [of the FAA] applies to actions and proceedings brought under this
        chapter to the extent that chapter is not in conflict with this chapter or the
        Convention as ratified by the United States.

        15.      This Court has jurisdiction under 28 U.S.C. § 1331 because 9 U.S.C. § 203 deems

any proceeding under the Convention as arising under the laws and treaties of the United States

for which federal district courts have original jurisdiction, regardless of the amount in

controversy.

        16.      The arbitration agreement falls under the Convention because it arises out of a

legal relationship between Petitioners and Commerce Equities that is considered commercial and

is not entirely between citizens of the United States.

        17.      Venue is proper in this district under 28 U.S.C. § 1391 and 9 U.S.C. § 4, as well

as under 9 U.S.C. § 204. The applicable contract designates New York, NY as the place of the

arbitration. It states:

                 The seat of the Arbitration shall be in New York and the
                 Arbitration Tribunal shall apply the law of New York as the proper
                 law of this insurance.


                                         BACKGROUND

        18.      This action involves an insurance coverage dispute arising out of a claim made by

Commerce Equities in or around August 27, 2017 under a commecial property insurance

program, effective May 15, 2017 through May 15, 2018 (“the Policy”), relating to wind damage

at Commerce Equities residential apartment complex at 11144 Fuqua Street, Houston, Texas

from Hurricane Harvey (“the Claim”)

        19.      Petitioners investigated the damage and made a $1 million advance, which they

ultimately determined was in excess of the covered claim amount net of the Policy’s $973,000.00

Named Windstorm deductible.

                                                 4
             Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 5 of 9




       20.     Respondent disagreed with Petitioners’ claim assessment and demanded payment

of over $9.7 million.

       21.     By letter dated July 8, 2019, Phelps Dunbar, LLP on behalf of Petitioners rejected

Respondent’s demand and invoked their right to arbitration under the Policy’s arbitration

provision.

       22.     The Policy provides for arbitration as follows:

               C.     ARBITRATION CLAUSE: All matters in difference
               between the insured and the Companies (hereinafter referred to as
               “the parties”) in relation to this insurance, including its formation
               and validity, and whether arising during or after the period of this
               insurance, shall be referred to an Arbitration Tribunal in the
               manner hereinafter set out.

               Unless the parties agree upon a single Arbitrator within thirty days
               of one receiving a written request from the other for Arbitration,
               the Claimant (the party requesting Arbitration) shall appoint his
               Arbitrator and give written notice thereof to the Respondent.
               Within thirty days or [sic] receiving such notice, the Respondent
               shall appoint his Arbitrator and give written notice thereof to the
               Claimant, failing which the Claimant may nominate an Arbitrator
               on behalf of the Respondent.

               Should the Arbitrators fail to agree, they shall appoint, by mutual
               agreement only, an Umpire to whom the matter in difference shall
               be referred.

               Unless the parties otherwise agree, the Arbitration Tribunal shall
               consist of persons employed or engaged in a senior position in
               Insurance underwriting or claims.

               The Arbitration Tribunal shall have power to fix all procedural
               rules for the holding of the Arbitration including discretionary
               power to make orders as to any matters which it may consider
               proper in the circumstances of the case with regard to pleadings,
               discovery, inspection of documents, examination of witnesses and
               any other matter whatsoever relating to the conduct of the
               Arbitration and may receive and act upon such evidence whether
               oral or written strictly admissible or not as it shall in its discretion
               think fit.
                                                  5
               Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 6 of 9




                 All costs of the Arbitration shall be in the discretion of the
                 Arbitration Tribunal who may direct to and by whom and in what
                 manner they shall be paid.

                 The seat of the Arbitration shall be in New York and the
                 Arbitration Tribunal shall apply the law of New York as the proper
                 law of this insurance.

                 The Arbitration Tribunal may not award exemplary, punitive,
                 multiple or other damages of a similar nature.

                 The award of the Arbitration Tribunal shall be in writing and
                 binding upon the parties who covenant to carry out the same. If
                 either of the parties should fail to carry out any award the other
                 may apply for its enforcement to a court of competent jurisdiction
                 in any territory in which the party in default is domiciled or has
                 assets or carries on business.

Policy, Section VII, ¶ C at p. 26 of 48 at Exhibit “A” hereto (underline supplied).

        23.      On February 12, 2020, Petitioners designated Dan Kohane, a lawyer based in

Buffalo, New York, as their arbitrator.

        24.      On March 13, 2020, Respondent appointed Johnathan Lerner, a New York City

based lawyer, as its arbitrator.

        25.      By email dated May 21, 2020, Respondent’s arbitrator, Johnathan Lerner, wrote

to Petitioners’ arbitrator, Dan Kohane, and proposed three Texas-based umpires, Paul J. Van

Osselaer, Hon Mark Davidson, and Hon. Joseph Halbach.1 In that email, Mr. Lerner

acknowledged that the arbitration is to be conducted in New York.




1
  Based on the information that is publicly available, neither Judge Davidson nor Judge Halbach appears to have
experience      serving    as     an     arbitration    umpire.         See         https://www.tadhalbach.com/
and https://www.justex.net/Courts/Civil/CourtSection.aspx?crt=62&sid=245. Nor does it appear that they have
familiarity with New York insurance law or insurance coverage disputes.

                                                      6
               Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 7 of 9




        26.      In an email dated May 28, 2020, Mr. Kohane rejected the three Texas-based

umpire candidates and counter-proposed three New York umpires, Judge Helen Freedman,

Andrew Nadolna, and Lawrence Pollack.2

        27.      Mr. Kohane also pointed out to Mr. Lerner in that email that he had previously

asked if Mr. Lerner would agree to a New York umpire with an engineering background. Mr.

Lerner rejected that proposal.

        28.      On June 8, 2020, Mr. Lerner rejected all three of Mr. Kohane’s proposed umpires,

insisting that the umpire be from Texas and asked that Mr. Kohane re-consider his position.

        29.      On June 8, 2020, Mr. Kohane advised Mr. Lerner that he would not reconsider his

position and Mr. Kohane stood firm that, because the arbitration is to be conducted in New York,

the umpire should be located in the New York area.

        30.      There have been no further discussions between the arbitrators since June 8, 2020

and, thus, there has been a lapse in the naming of an umpire that requires the Court’s intervention

under Section 5 of the FAA.

                                           CLAIM FOR RELIEF

        31.      Petitioners repeat and re-allege the allegations contained in paragraphs 1 through

30 as if fully set forth herein.

        32.      Section 5 of the FAA states that if the applicable contract contains a provision for

appointing an umpire, “such method shall be followed,” but if a party fails to “avail himself of

such method, . . . then upon the application of either party to the controversy the court shall

designate and appoint” an umpire.



2
  Petitioners’ three candidates are experienced arbitration umpires skilled in the resolution of insurance coverage
disputes      and     New      York     insurance      law.    See,     e.g.     https://www.jamsadr.com/nadolna/;
https://www.jamsadr.com/pollack/; and https://www.jamsadr.com/freedman/.

                                                        7
               Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 8 of 9




       33.       Section 206 of the Convention similarly provides that a court “may . . . appoint

arbitrators in accordance with the provisions of the agreement” and § 208 makes the FAA

applicable to actions brought under the Convention to the extent the FAA is not in conflict with

the Convention.

       WHEREFORE, Petitioners respectfully request that this Court

             (i) Designate and appoint an umpire;

             (ii) Retain jurisdiction over this matter until an umpire is selected and a complete

       panel of arbitrators is formally constituted; and

             (iii) Award Petitioners such other and further relief as the Court deems just and

       proper.

Dated: New York, New York
       July 20, 2020

                                              MOUND COTTON WOLLAN &
                                              GREENGRASS LLP


                                              By:       s/Emilie Bakal-Caplan
                                                        Jeffrey S. Weinstein
                                                        Emilie Bakal-Caplan
                                                        One New York Plaza
                                                        New York, NY 10004
                                                        Tel. (212) 804-4200
                                                        Fax (212) 344-8066
                                                        jweinstein@moundcotton.com
                                                        ebakal_caplan@moundcotton.com


                                              Attorneys for Petitioners, Certain Underwriters at
                                              Lloyd’s of London, Indian Harbor Insurance
                                              Company, QBE specialty Insurance Company,
                                              Steadfast Insurance Company, General Security
                                              Indemnity Company of Arizona, United Specialty
                                              Insurance    Company,       Lexington   Insurance
                                              Company, Princeton Excess and Surplus Lines


                                                    8
Case 1:20-cv-05607 Document 1 Filed 07/20/20 Page 9 of 9




                         Insurance Company, HDI Global Specialty SE and
                         Old Republic Union Insurance Company




                           9
